               Case 1:18-cv-10595-ER Document 30 Filed 12/20/18 Page 1 of 1

           DavisWright                                                     21st Floor
                                                                           1251 Avenue of the Americas

           Tremaine LLP                                                    New York, NY 10020-1104

                                                                           James Rosenfeld
                                                                           212.603.6455 tel
                                                                           212.379.5205 fax

                                                                           jamesrosenfeld@dwt.com




December 19, 2018
                                                                                              x
Via ECF

The Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse                                                   12/20/2018
40 Foley Square
New York, NY 10007

Re:       Lopez v. True Religion Sales, LLC et al.
          No. 1:18-cv-10595-ER (S.D.N.Y.)

Dear Judge Ramos:

This firm was recently retained as counsel to Defendant, Squarespace, Inc. ("Squarespace").
Pursuant to Rule lE of You Honor's Individual Rules of Practice, we write to request a 30-day
extension of time for Squarespace to answer or otherwise move with respect to the Amended
Complaint, from December 21, 2018 up to and including January 21, 2019.

This is the first request for an extension of time. The undersigned called pro se Plaintiff, Robert
G. Lopez ("Mr. Lopez"), today to request his consent, but has not yet received a response from
him. Should we obtain Mr. Lopez's consent we will advise the Court. We appreciate the Court's
attention to this matter.



Very truly yours,

Davis Wright Tremaine LLP




James Rosenfeld


cc:       Robert G. Lopez (by email and mail)
          All Counsel of Record (via ECF)

4825-8318-5540v.1 -

 Anchorage            New York        Seattle
 Bellevue             Portland        Shanghai
 Los Angeles          San Francisco   Washington, D.C.                                        www.dwt.com
